Exhibit 10(u)

 

NORTHROP GRUMMAN SUPPLEMENTARY

RETIREMENT INCOME PLAN

 

Amended and Restated

 

Effective January 1, 2004

 

1. Purpose. The purpose of the Northrop Grumman Supplementary Retirement Income
Plan (SRIP), as amended and restated effective January 1, 2004, is to provide
supplemental retirement and death benefits to those:

 

(i) employees, including officers, of Northrop Grumman Space & Mission Systems
Corp. and its subsidiaries (“NGSMSC”) whose benefits under the Northrop Grumman
Space & Mission Systems Corp. Salaried Pension Plan (“SPP”) have been limited by
virtue of §415 of the Internal Revenue Code of 1986 (“Code”);

 

(ii) management and highly-compensated employees of NGSMSC whose benefits under
the SPP are limited by Code §401(a)(17);

 

(iii) management and highly-compensated employees of NGSMSC whose compensation
otherwise included as pensionable earnings received by such individual within
the meaning of the SPP could not be so included because such compensation was
deferred in accordance with the provisions of the Northrop Grumman Space &
Mission Systems Corp. Deferred Compensation Plan or the Northrop Grumman
Deferred Compensation Plan (“DC Plan” or “DC Plans”); and

 

(iv) management and highly-compensated employees of NGSMSC whose compensation
otherwise included as “Earnings” under the SPP and service otherwise included as
Benefit Service under the SPP would not be so included because of a
determination by NGSMSC that such inclusion could violate the regulations under
Code §401(a)(4).

 

The SRIP is unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act (“ERISA”) and is designed to provide
benefits which mirror the provisions of the SPP but cannot be paid from the SPP
because of certain Code limitations.

 

The SRIP previously was named the TRW Supplementary Retirement Income Plan. The
SRIP was amended and restated effective January 1, 2004 to change the name of
the plan and to make the administration provisions consistent with the
administration provisions in the order non-qualified retirement plans sponsored
by Northrop Grumman Corporation.

 

2. Eligibility. Employees of NGSMSC covered by the SPP and not otherwise covered
by the BDM International, Inc. Defined Contribution Supplemental Executive



--------------------------------------------------------------------------------

Retirement Plan (the “BDM DC SERP”) whose base pay and bonus paid in any year
(or deferred pursuant to the DC Plan) exceed the limitations of Code §401(a)(17)
shall automatically be covered under the SRIP. All SPP participants not
otherwise covered by the BDM DC SERP who are eligible to receive benefits from
the SPP shall automatically receive a benefit from the SRIP if their benefit
cannot be fully provided under the SPP because of the limits under Code §415.

 

The foregoing notwithstanding, effective as of February 28, 2003, individuals
who qualify as “TRW Automotive Participants” under the February 28, 2003
Employee Matters Agreement between Northrop Grumman Space & Mission Systems
Corp. and TRW Automotive Acquisition Corp. cease to participate in the SRIP, and
the SRIP and NGSMSC cease to be liable for TRW Automotive Participants’
benefits.

 

3. Benefits. The amount of the benefit payable under the SRIP shall be equal to
the amount which would be payable to or in respect of a participant under the
SPP if the limitations identified in §1 above were inapplicable, less the amount
of the benefit payable under the SPP, taking into account such limitations. The
amount of benefit payable under the SRIP to a participant shall also be reduced
to the extent that any other nonqualified plan established by NGSMSC or any
other entity affiliated with NGSMSC under Code §414(b) or (c) (“Affiliate”) pays
benefits to the participant that are attributable to limits imposed upon the SPP
other than those identified in §1 above. The benefit payable under the SRIP for
those participants who were participants in The BDM Corporation Supplemental
Executive Retirement Plan which was merged into the SRIP (the “BDM SERP”) on the
close of business on December 31, 1998 (the “Merger Effective Date”) will not be
less than the benefit which had accrued under the BDM SERP as of the Merger
Effective Date for such participants. Schedule A attached hereto sets forth the
relevant provisions of the BDM SERP necessary to calculate such accrued
benefits. The benefit payable under the SRIP for the sole participant who was a
“Covered Executive” in the Astro Aerospace Corporation Supplemental Executive
Retirement Plan (the “Astro SERP”) on the close of business on November 30, 1999
will not be less than the benefit which had accrued under the Astro SERP as of
November 30, 1999 for such participant, as determined in accordance with the
terms of the Astro SERP as in effect on November 30, 1999 (a copy of which is
attached hereto as Schedule B) and the benefit payable to such participant’s
spouse under the SRIP shall not be less than the benefit which would have been
payable to such spouse under the terms of the Astro SERP had the participant
died on November 30, 1999.

 

4. Payment of Benefits.

 

a. Except as provided below, no benefit is payable from the SRIP, even if the
participant has terminated his/her employment, unless a participant has five
years of vesting service as defined under the SPP and has attained age
fifty-five, provided, however, a benefit will be payable from the SRIP prior to
a participant’s attainment of age fifty-five if the participant terminates his
or her employment in connection with (i) a special voluntary early retirement
program offered under the SPP, the terms of which provide for eligibility prior
to age fifty-five, or (ii) a special early commencement option under the SPP,
the terms of which provide for commencement of the SPP benefit before age
fifty-five.

 

- 2 -



--------------------------------------------------------------------------------

b. If a participant who has five or more years of vesting service dies before
his/her benefit commencement date under the SPP, the SRIP benefit shall be paid
in the same form and shall commence at the same time as a pre-retirement
survivor benefit under the SPP.

 

c. Except as provided in paragraph g. or as provided below, any participant in
the SPP and the SRIP who is entitled to a vested or deferred vested pension
under the SPP shall have his SRIP benefit (i) commence at the same time as his
benefit commencement date under the SPP and (ii) paid in the same form and with
the same designated joint annuitant, if any, as his form of payment under the
SPP unless otherwise provided under the terms of any Qualified Domestic
Relations Order applicable to said participant or unless otherwise determined by
the Administrative Committee in its sole discretion. Any such participant who is
eligible for the special early commencement option under the SPP may petition
the Administrative Committee at any time at least two months prior to his
severance from service date under the SPP to change such form of payment into a
single sum or annual installments from two to ten years, or any other payment
form approved by the Administrative Committee in their or its discretion. If
annual installment payments are elected, interest, if any, on such installments
shall be determined by the Actuary, subject to approval by the Administrative
Committee.

 

d. Except as provided above or in paragraph g., payment of benefits under the
SRIP shall be made commencing with the January following the date the
participant becomes eligible, having terminated his employment with NGSMSC and
all Affiliates, for benefits under the SPP; provided, however, that if the
participant’s termination of employment is the result of a divestiture of the
NGSMSC or Affiliate unit or operation where the participant worked prior to
termination of employment and the participant obtains employment with the entity
that acquired such unit or operations, then the SRIP benefit shall not be
payable until such participant is eligible for and receives (or commences to
receive) his SPP benefit (even if the SRIP benefit is less than $5,000).

 

e. Except as provided above and in paragraph g., the automatic form of benefit
payable under the Plan shall be, for an unmarried participant, a single life
annuity, and, for a married participant, a 50% joint and survivor annuity, with
the participant’s eligible spouse being the survivor annuitant. Notwithstanding
the above, the participant may elect, by notice to the administrator for the
SRIP, at any time at least two months prior to the severance from service date
under the SPP (the “Severance from Service Date”) to change such form of payment
into a single sum or annual installments from two to ten years, or any other
payment form approved by the Administrative Committee in its discretion. If
annual installment payments are elected, interest, if any, on such installments
shall be determined by the Actuary, subject to approval by the Administrative
Committee.

 

f. If not rejected by the Administrative Committee at least 14 days prior to the
Severance from Service Date, any election of a form of payment or benefit
commencement date other than the automatic form and commencement date shall be
irrevocable.

 

- 3 -



--------------------------------------------------------------------------------

g. If the present value of a participant’s interest in the SRIP, determined as
of the later of the participant’s age 55 or severance from service date under
the SPP, is less than an amount which, if converted to a single sum equals
$5,000, the benefit shall be paid out in a single sum, either at the same time
as his benefit commencement date under the SPP or at another date as determined
by the Administrative Committee in its sole discretion.

 

h. Payments to be made pursuant to the SRIP shall be made by NGSMSC, with any
appropriate reimbursement being made by subsidiaries of NGSMSC. The SRIP shall
be unfunded, and NGSMSC shall not be required to establish any special or
separate fund nor to make any other segregation of assets in order to assure the
payment of any amounts under the SRIP. Participants of the SRIP shall have the
status of general unsecured creditors of NGSMSC and the SRIP constitutes a mere
promise by NGSMSC to make benefit payments in the future.

 

5. Non-Alienation of Benefits. Neither a participant nor any other person shall
have any right to sell, assign, transfer, pledge, mortgage or otherwise
encumber, in advance of actual receipt, any SRIP benefit. Any such attempted
assignment or transfer shall be ineffective; NGSMSC’s sole obligation under the
SRIP shall be to pay benefits to the participant, his beneficiary or his estate,
as appropriate. No part of any SRIP benefit shall, prior to actual payment, be
subject to the payment of any debts, judgments, alimony or separate maintenance
owed by a participant or any other person; nor shall any SRIP benefit be
transferable by operation of law in the event of a participant’s or any other
person’s bankruptcy or insolvency, except as required or permitted by law.

 

6. Committees.

 

a. An Administrative Committee and an Investment Committee (together, the
“Committees”), each of one or more persons, shall be appointed by and serve at
the pleasure of the board of directors of NGSMSC (the “Board”). The number of
members comprising the Committees shall be determined by the Board, which may
from time to time vary the number of members. A member of the Committees may
resign by delivering a written notice of resignation to the Board. The Board may
remove any member by delivering a certified copy of its resolution of removal to
such member. Vacancies in the membership of the Committees shall be filled
promptly by the Board.

 

b. i. Each Committee shall act at meetings by affirmative vote of a majority of
the members of that Committee. Any determination of action of the Committees may
be made or taken by a majority of a quorum present at any meeting thereof, or
without a meeting, by resolution or written memorandum signed by a majority of
the members of the Committees then in office. A member of the Committees shall
not vote or act upon any matter which relates solely to himself or herself as a
Participant. The Chairman or any other member or members of each Committee
designated by the Chairman may execute any certificate or other written
direction on behalf of the Committee of which he or she is a member.

 

- 4 -



--------------------------------------------------------------------------------

ii. The Board shall appoint a Chairman from among the members of the
Administrative Committee and a Secretary who may or may not be a member of the
Administrative Committee. The members of the Investment Committee will elect one
of their members as Chairman and will appoint a Secretary and any other officers
as the Investment Committee may deem necessary. The Committees shall conduct
their business according to the provisions of this Article and the rules
contained in the current edition of Robert’s Rules of Order or such other rules
of order the Committees may deem appropriate. The Committees shall hold meetings
from time to time in any convenient location.

 

c. The Administrative Committee shall enforce the SRIP in accordance with its
terms, shall be charged with the general administration of the Plan, and shall
have all powers necessary to accomplish its purposes, including, but not by way
of limitation, the following:

 

i. To construe and interpret the terms and provisions of the SRIP and make all
factual determinations;

 

ii. To compute and certify to the amount and kind of benefits payable to
participants and their beneficiaries;

 

iii. To maintain all records that may be necessary for the administration of the
SRIP;

 

iv. To provide for the disclosure of all information and the filing or provision
of all reports and statements to participants, beneficiaries or governmental
agencies as shall be required by law;

 

v. To make and publish such rules for the regulation of the SRIP and procedures
for the administration of the SRIP as are not inconsistent with the terms
hereof;

 

vi. To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the SRIP as the
Administrative Committee may from time to time prescribe (including the power to
subdelegate);

 

vii. To exercise powers granted the Administrative Committee under other
Sections of the SRIP; and

 

viii. To take all actions necessary for the administration of the SRIP,
including determining whether to hold or discontinue insurance policies
purchased in connection with the SRIP.

 

d. The Investment Committee shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:

 

i. To oversee the rabbi trust, if any; and

 

- 5 -



--------------------------------------------------------------------------------

ii. To appoint agents, and to delegate to them such powers and duties in
connection with its duties as the Investment Committee may from time to time
prescribe (including the power to subdelegate).

 

e. The Administrative Committee shall have full discretion to construe and
interpret the terms and provisions of the SRIP, to make factual determinations
and to remedy possible inconsistencies and omissions. The Administrative
Committee’s interpretations, constructions and remedies shall be final and
binding on all parties, including but not limited to the Affiliates and any
participant or beneficiary. The Administrative Committee shall administer such
terms and provisions in a uniform and nondiscriminatory manner and in full
accordance with any and all laws applicable to the SRIP.

 

f. To enable the Committees to perform their functions, the Affiliates adopting
the SRIP shall supply full and timely information to the Committees on all
matters relating to the compensation of all participants, their death or other
events that cause termination of their participation in the SRIP, and such other
pertinent facts as the Committees may require.

 

g. i. The members of the Committees shall serve without compensation for their
services hereunder.

 

ii. Committees are authorized to employ such accounting, consultants or legal
counsel as they may deem advisable to assist in the performance of their duties
hereunder.

 

iii. extent permitted by ERISA and applicable state law, NGSMSC shall indemnify
and hold harmless the Committees and each member thereof, the Board and any
delegate of the Committees who is an employee of the Affiliates against any and
all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the SRIP, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by NGSMSC
or provided by NGSMSC under any bylaw, agreement or otherwise, as such
indemnities are permitted under ERISA and state law.

 

7. Claims Procedure.

 

a. A person who believes that he or she is being denied a benefit to which he or
she is entitled under the SRIP (hereinafter referred to as “Claimant”) must file
a written request for such benefit with the Administrative Committee, setting
forth his or her claim.

 

b. Upon receipt of a claim, the Administrative Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Administrative Committee may,
however, extend the reply period for an additional ninety (90) days for special
circumstances.

 

- 6 -



--------------------------------------------------------------------------------

If the claim is denied in whole or in part, the Administrative Committee shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (A) the specific reason or reasons for such denial;
(B) specific references to pertinent provisions of the SRIP on which such denial
is based; (C) a description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation of why such
material or such information is necessary; (D) appropriate information as to the
steps to be taken if the Claimant wishes to submit the claim for review; and (E)
the time limits for requesting a review under subsection (c).

 

c. Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the
Administrative Committee review the initial claim determination. The Claimant or
his or her duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Administrative Committee. If the Claimant does not request a review
within such sixty (60) day period, he or she shall be barred and estopped from
challenging the initial determination.

 

d. Within sixty (60) days after the Administrative Committee’s receipt of a
request for review, after considering all materials presented by the Claimant,
the Administrative Committee will inform the Participant in writing, in a manner
calculated to be understood by the Claimant, the decision setting forth the
specific reasons for the decision containing specific references to the
pertinent provisions of the SRIP on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Administrative Committee will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review.

 

e. No action may be brought in court on a claim for benefits under the SRIP
after the later of:

 

i. Six months after the claim arose, or

 

ii. Six months after the decision on appeal under this Section (or six months
after the expiration of the time to take an appeal if no appeal is taken).

 

8. Amendment and Termination. Nothing herein shall be construed to constitute a
contract between NGSMSC and the participants to continue the SRIP. The
Administrative Committee may terminate the SRIP at any time and may from time to
time amend any or all of its provisions; provided, however, that, the SRIP may
not, except as required by law or regulation, be amended in any way that would
negatively affect SRIP participants with respect to benefits, vested or
unvested, accrued at the time of any such amendment.

 

- 7 -



--------------------------------------------------------------------------------

9. Miscellaneous.

 

a. As used herein, the masculine gender shall include the feminine gender. To
the extent that any term is not defined under the SRIP, it shall have the same
meaning as defined in the SPP.

 

b. Employment rights with NGSMSC shall not be enlarged or affected by the
existence of the SRIP.

 

c. In case any provision of the SRIP shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining provisions.

 

d. The SRIP shall be governed by the laws of the State of Ohio to the extent not
preempted by ERISA.

 

Executed on this 23 day of December, 2003.

 

NORTHROP GRUMMAN SPACE & MISSION SYSTEMS CORP. By:  

/s/    RICHARD A. UNDERHILL        

--------------------------------------------------------------------------------

    Richard A. Underhill     Northrop Grumman Corporation     Vice President,
Compensation     And Benefits

 

- 8 -



--------------------------------------------------------------------------------

Schedule A

 

Article 2

 

BENEFITS

 

2.1 Computation of Benefits.

 

a. Total Benefit Objective. Total retirement benefits from the Company, coupled
with expected Social Security benefits, are designed to provide a level of
income during retirement based on the Member’s service and income while with the
Company. The Benefit Objective (as determined on or prior to Normal Retirement
Date) for a Member who retires on or after his/her Normal Retirement Date with
20 or more years of Benefit Service (Benefit Service accrues to age 65), is 45%
of the Member’s Average Annual Compensation for the five highest consecutive
plan years of his/her employment with the Company. For Members who retire with
less than 20 years of Benefit Service, the Benefit Objective is the amount
calculated above reduced by multiplying that amount by a fraction the numerator
of which is the number of years of Benefit Service and the denominator of which
is 20. The Benefit Objective, as defined above, is intended to be met by
unreduced retirement income (without any reductions associated with any payment
option) from both the Company’s Retirement Plan and Supplemental Executive
Retirement Plan plus the unreduced Social Security Benefit (commencing as late
as age 67).

 

b. Calculation of Benefits Under This Plan. The benefit payable under this Plan
shall be equal to the Benefit Objective as stated in paragraph a. above,
reduced, as applicable, by the factors and in accordance with the provisions set
forth for such purposes in the Retirement Plan, (i) for commencement prior to
Normal Retirement Date, (ii) for election of a form of payment other than life
only to the Member, and (iii) upon death, less the Retirement Plan Benefit and
the unreduced Social Security Benefit as stated in paragraph a. above. If the
benefit payable under this plan according to the preceding sentence plus the
Retirement Plan Benefit is less than the Target Benefit Amount, as hereinafter
defined, the benefit payable under this Plan shall be equal to the Target
Benefit Amount less the Retirement Plan Benefit. The Target Benefit Amount shall
mean $90,000, reduced, as applicable, by the factors and in accordance with the
provisions set forth for such purposes in the Retirement Plan, (i) for
commencement prior to Normal Retirement Date, (ii) for election of a form of
payment other than life only to the Member, and (iii) upon death.

 

2.2 Form of Benefit Payments.

 

The benefit payable to or on behalf of a Member as determined under Section 2.1
shall be paid in the same form, and to the same beneficiary, if any, as the
Member’s benefit under the Retirement Plan.

 

2.3 Time of Benefit Payments.

 

Benefits due under this Plan shall be paid coincident with the payment date of
benefits under the Retirement Plan.

 

- 9 -



--------------------------------------------------------------------------------

APPENDIX A

 

Schedule B

 

ASTRO AEROSPACE CORPORATION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------

ASTRO AEROSPACE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

INTRODUCTION    1 ARTICLE I - DEFINITIONS    2 ARTICLE II - DESIGNATION OF
COVERED EXECUTIVES    4 ARTICLE III - RETIREMENT BENEFITS    5     3.01   
Retirement Allowance on Normal or Postponed Retirement Date    5     3.02   
Retirement Allowance on Early Retirement Date    6     3.03    Payment of
Retirement Allowance    6     3.04    Retirement Allowance Payable to Surviving
Spouse of a Covered Executive    6     3.05    Deeming Rule    7 ARTICLE IV -
TERMINATION OF SERVICE    8     4.01    Termination Benefits    8     4.02   
Early Commencement of Deferred Retirement Allowance    8     4.03    Applicable
Provisions    8 ARTICLE V - DEATH BENEFITS    9     5.01    Benefits on Covered
Executive’s Death Prior to Retirement    9     5.02    Benefits on a Former
Covered Executive’s Death Prior to Retirement    9 ARTICLE VI - DISABILITY
BENEFITS    11     6.01    Disabled Covered Executives    11     6.02   
Disability Retirement    11     6.03    Applicable Provisions    12 ARTICLE VII
- ADMINISTRATION    13 ARTICLE VIII - AMENDMENT OR TERMINATION OF THE PLAN    14
ARTICLE IX - CLAIMS REVIEW PROCEDURE    15     9.01    Denial of Benefits    15
    9.02    Notice    15     9.03    Appeals Procedure    15     9.04    Review
   16

 

i



--------------------------------------------------------------------------------

ASTRO AEROSPACE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

TABLE OF CONTENTS

(Cont’d)

 

     Page


--------------------------------------------------------------------------------

ARTICLE X - GENERAL    17     10.01    No Employment Rights    17     10.02   
No Claim Against the Company    17     10.03    Incompetence    17     10.04   
Nonassignability    17     10.05    Continuance of Payments    18     10.06   
Notice    18     10.07    Gender and Number    18     10.08    Corporate
Successors    18     10.09    Unclaimed Benefits    18     10.10    Withholding;
Employment Taxes    19     10.11    Validity    19     10.12    Applicable Law
   19

 

ii



--------------------------------------------------------------------------------

ASTRO AEROSPACE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

INTRODUCTION

 

The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is to
provide a further means whereby Astro Aerospace Corporation (the “Corporation”)
may afford financial security to a select group of Covered Executives of the
Corporation, who render valuable services to the Corporation, constituting an
important contribution toward its continued growth and success, by providing for
additional future compensation so that such employees may be retained and their
productive efforts encouraged, all as provided herein. Retirement Allowances
under this Supplemental Executive Retirement Plan are in addition to benefits
payable under the Astro Aerospace Corporation Employees’ Pension Plan and any
other qualified retirement plan maintained by the Corporation.

 

1



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

(a) “Administrator” means the Corporation which shall be responsible for the
administration of this Plan.

 

(b) “Astro Pension Plan” means the Astro Aerospace Corporation Employees’
Pension Plan, as amended from time to time.

 

(c) “Affiliate” means a member of a controlled group of corporations, within the
meaning of section 414(b) of the Internal Revenue Code (“Code”), which includes
the Corporation; a trade or business (whether or not incorporated) which is in
common control with the Corporation as determined in accordance with section
414(c) of the Code; or any organization which is a member of an affiliated
service group, within the meaning of section 414(m) of the Code, which includes
the Corporation, and any other organization required to be aggregated with the
Corporation pursuant to section 414(o) of the Code.

 

(d) “Corporation” means Astro Aerospace Corporation.

 

(e) “Covered Executive” means a person who is a member of the Astro Pension Plan
and who is designated by the board of directors of the Corporation as being
eligible to receive a Retirement Allowance.

 

(f) “Covered Service” means, with respect to a Covered Executive, a number of
years and completed months equal to his period of “Service” for purposes of the
Astro Pension Plan. For purposes of this Plan, “Service”, as defined under the
Astro Pension Plan, shall include Service with the Corporation and its
Affiliates. Covered Service shall not exceed 35 years.

 

(g) “Early Retirement Date” means retirement from employment with Corporation
and all Affiliates after attaining age 55 with 10 years of Covered Service.

 

(h) “Effective Date” means September 1, 1993.

 

(i) “Final Average Earnings” shall have the meaning ascribed under the terms of
the Spar Pension Plan except that it will not be subject to the compensation
limitation imposed by Internal Revenue Code Section 401(a)(17).

 

(j) “Former Covered Executive” means a Covered Executive who is no longer an
active Covered Executive of the Plan but who remains entitled to benefits under
the Plan and is not yet receiving a Retirement Allowance.

 

2



--------------------------------------------------------------------------------

(k) “Normal Retirement Date” means retirement from employment with Corporation
and all Affiliates after attaining age 65.

 

(l) “Postponed Retirement Date” means the actual retirement date of a Covered
Executive who continues employment with the Corporation or any Affiliate beyond
Normal Retirement Date.

 

(m) “Plan” means the plan to provide Retirement Allowances set forth herein and
as amended from time to time, which shall be known as the Astro Aerospace
Corporation Supplemental Executive Retirement Plan.

 

(n) “Plan Year” means the period January 1 to December 31.

 

(o) “Retired Executive” means a Covered Executive or Former Covered Executive
who has retired and is receiving a Retirement Allowance under the Plan.

 

(p) “Retirement Allowance” means an amount payable to a Covered Executive, a
Former Covered Executive or a Spouse under the terms of the Plan.

 

(q) “Spar Pension Plan” or “Registered Plan” means the Spar Aerospace Limited
Pension Plan for Executive Employees, as amended from time to time.

 

(r) “Spar SERP” means the Spar Aerospace Limited Supplemental Executive
Retirement Plan.

 

(s) “Spouse” means, with respect to a (Former) Covered Executive, that person to
whom the (Former) Covered Executive is lawfully married at the relevant time.

 

(t) “Total and Permanent Disability” means a physical or mental condition which
results in a Covered Executive being eligible to receive disability benefits
under the federal Social Security program, or under any formal program of
long-term disability insurance provided by the Corporation or its Affiliates.

 

3



--------------------------------------------------------------------------------

ARTICLE II

 

DESIGNATION OF COVERED EXECUTIVES

 

The Board of Directors of the Corporation (“Board”) shall, from time to time, in
its discretion, designate as Covered Executives, for the purposes of the Plan,
individuals who are members of the Astro Pension Plan. Once an individual is
designated as a Covered Executive, the Board shall notify such Covered Executive
in writing of his designation and shall provide him with a copy of the Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE III

 

RETIREMENT BENEFITS

 

3.01 Retirement Allowance on Normal or Postponed Retirement Date. A Covered
Executive retiring on his Normal Retirement Date or on his Postponed Retirement
Date shall be entitled to receive a monthly Retirement Allowance equal to the
excess of:

 

  (a) 1/12 x 2% x the Covered Executive’s Final Average Earnings multiplied by
his Covered Service; over

 

  (b) The sum of the monthly benefits payable to the Covered Executive under the
Astro Pension Plan and any other qualified retirement plan to the extent such
benefits are attributable to contributions of the Corporation or its Affiliates
on the Covered Executive’s behalf, excluding employee deferrals and employer
matching contributions under the Astro Aerospace Corporation 401(k) Savings Plan
(“401(k) Plan”).

 

The benefits payable or benefits that would be payable under (a) and (b) above
shall be determined as follows:

 

  (i) under the Astro Pension Plan (or any other defined benefit plan of the
Corporation or its Affiliates in which the Covered Executive participates or
participated) assuming a straight life annuity form of benefit; and

 

  (ii) under any defined contribution plan of the Corporation or its Affiliates
in which the Covered Executive participates or participated assuming the Covered
Executive’s account balance(s) attributable to contributions by the Corporation
or its Affiliates (other than elective salary deferrals, other employee
contributions, employer matching contributions and earnings thereon) is paid in
the form of a single life annuity beginning on the date the payment of the
Retirement Allowance commences.

 

5



--------------------------------------------------------------------------------

When determining the amount of the Covered Executive’s benefits in any plan, any
such benefits paid out prior to the date on which the Retirement Allowance is
determined (e.g., hardship withdrawals, payments pursuant to a qualified
domestic relations order or other in-service withdrawal) shall be treated as if
no such payment was made and shall be included in the calculation of (a) and (b)
above in accordance with Section 3.05 herein.

 

3.02 Retirement Allowance on Early Retirement Date. A Covered Executive who
retires on an Early Retirement Date shall be entitled to receive a Retirement
Allowance commencing on his Early Retirement Date calculated in accordance with
Section 3.01 provided that:

 

  (a) The amounts in Subsection 3.01(a) and 3.01(b) will be reduced to take into
account the early receipt of the Retirement Allowance. The reduction will be
calculated consistent with the actuarial reduction applied to the benefit under
the Astro Pension Plan; and

 

  (b) The benefits under the Astro Pension Plan and any other qualified
retirement plan of the Corporation or its Affiliates will be determined
according to the applicable terms of such plan(s) at the Early Retirement Date.

 

3.03 Payment of Retirement Allowance. Retirement Allowances shall be paid on the
first day of each month commencing after the Covered Executive’s Normal
Retirement Date, Early Retirement Date or Postponed Retirement Date, as the case
may be, and, subject to Section 3.04, ceasing with the 360th monthly payment or,
if earlier, the payment made coincident with or immediately preceding the death
of the Covered Executive.

 

3.04 Retirement Allowance Payable to Surviving Spouse of a Covered Executive. If
a Covered Executive who has a Spouse at the date payment of his Retirement
Allowance commences, dies after retirement but before receiving 360 monthly
payments of his Retirement Allowance under the Plan, such Spouse is entitled to
receive a monthly amount equal to 66 2/3% of the monthly amount paid to the
Covered Executive in the month immediately preceding his date of death from the
Plan.

 

6



--------------------------------------------------------------------------------

This monthly amount is payable to the Spouse for the balance of the 360 payments
or until the death of the Spouse, whichever occurs first.

 

3.05 Deeming Rule. If the benefits payable to a Covered Executive or his Spouse
under the Astro Pension Plan or any other qualified plan of the Corporation or
its Affiliates are (were):

 

  (i) commuted at the election of the Covered Executive or his Spouse, or;

 

  (ii) divided pursuant to a decree, order or judgment of a competent tribunal,
or a written separation agreement, relating to a division of property between
the Covered Executive and his Spouse or former Spouse in settlement of rights
arising out of their marriage or other conjugal relationship, on or after the
breakdown of the marriage or other relationship;

 

for the purposes of calculating the amount of the Covered Executive’s or the
surviving Spouse’s Retirement Allowance, the benefits payable under such plans
shall be deemed to be equal to the amount of the benefit that would have been
payable if such election to commute or such division of the benefits under the
plans had not been made and payment of such benefits commenced at the same time
as the Retirement Allowance.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

 

TERMINATION OF SERVICE

 

4.01 Termination Benefits. A Covered Executive, who has been a member of the
Astro Pension Plan for 24 continuous months and whose employment with the
Corporation and its Affiliates is terminated for any reason other than
retirement or death prior to his Normal Retirement Date, shall be entitled to a
Retirement Allowance commencing, subject to Section 4.02, on his Normal
Retirement Date. The Retirement Allowance shall be determined in accordance with
section 3.01.

 

4.02 Early Commencement of Deferred Retirement Allowance. A Former Covered
Executive who is entitled to a Retirement Allowance payable under the terms of
Section 4.01 who has elected to receive Early Retirement benefits under the
Astro Pension Plan will commence receipt of his Retirement Allowance prior to
his Normal Retirement Date coincident with the commencement of benefit payments
from the Astro Pension Plan provided that he attained the age of 55 and had ten
(10) years of Covered Service on his date of termination. The Retirement
Allowance payable from such date shall be reduced to take into account the early
receipt of the Retirement Allowance. The reduction will be calculated consistent
with the actuarial reduction which would be applied under the Astro Pension Plan
for an Early Retirement.

 

4.03 Applicable Provisions. The provisions of Section 3.03 and 3.04 apply to
Retirement Allowances paid under Article IV, with such wording changes as may be
necessary. However, the provisions of Article V shall apply when a Former
Covered Executive dies prior to commencement of his Retirement Allowance.

 

8



--------------------------------------------------------------------------------

ARTICLE V

 

DEATH BENEFITS

 

5.01 Benefits on Covered Executive’s Death Prior to Retirement. If a Covered
Executive dies prior to commencement of a Retirement Allowance, the person who
is his Spouse at the date of his death shall be entitled to a monthly amount
equal to the excess of:

 

  (a) 66 2/3% of the amount in Subsection 3.01(a) of the Plan calculated at the
date of the Covered Executive’s death,

 

less

 

  (b) an amount, if any, equal to the sum of the monthly survivor benefits from
the Astro Pension Plan and any other qualified plan of the Corporation or
Affiliate payable to the Spouse in the same month.

 

The actual benefits under the Astro Pension Plan and any other qualified plan of
the Corporation or Affiliate will be determined according to the applicable
terms of such plan(s) at the date of the Covered Executive’s death and shall not
include benefits attributable to the Covered Executive’s salary deferrals or
matching contributions and earnings thereon under the 401(k) Plan.

 

Payment of the Spouse’s benefit will commence on the first day of the month
following the Covered Executive’s date of death.

 

This monthly amount is payable to the Spouse for 360 monthly payments or until
the death of the Spouse, whichever occurs first.

 

5.02 Benefits on a Former Covered Executive’s Death Prior to Retirement. If a
Former Covered Executive dies prior to commencement of a Retirement Allowance,
his Spouse at the date of death shall be entitled to receive a Retirement
Allowance equal to the Retirement Allowance calculated in accordance with
Section 5.01 provided that:

 

  (a) The amounts in subsection 3.01 will be reduced to take into account the
early receipt of the Retirement Allowance. The reduction will be calculated
consistent with the actuarial reduction applied to the benefit under the Astro
Pension Plan; and

 

9



--------------------------------------------------------------------------------

  (b) The actual benefits under the Astro Pension Plan and any other qualified
plan of the Corporation or Affiliate will be determined according to the
applicable terms of such plan(s) at the Former Covered Executive’s date of
termination of employment with the Corporation and its Affiliates.

 

Payment of the Spouse’s benefit will commence on the later of (1) first day of
the month following the Former Covered Executive’s date of death, (2) the
Annuity Starting Date (as defined under the Astro Pension) elected by the
surviving Spouse, or (3) the first date the surviving Spouse receives payment of
the death benefit under the Astro Pension Plan.

 

This monthly amount is payable to the Spouse for 360 monthly payments or until
the death of the Spouse, whichever occurs first.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

 

DISABILITY BENEFITS

 

6.01 Disabled Covered Executives. A Covered Executive who is receiving benefits
under a long-term disability benefit plan designated by the Corporation shall
continue to be a Covered Executive. Such Covered Executive’s Covered Service
shall continue to accrue during the covered disability. The Covered Executive’s
Final Average Earnings while on disability shall be deemed to be equal to the
Final Average Earnings in effect immediately preceding the commencement of the
disability.

 

If the disabled Covered Executive does not return to active employment with the
Corporation or any Affiliate, he will be entitled to receive a Retirement
Allowance commencing, subject to Section 6.02, on his Normal Retirement Date
calculated in accordance with Section 3.01, based on his Final Average Earnings
on his date of disability and his Covered Service at his Normal Retirement Date.

 

6.02 Disability Retirement. A Covered Executive who, while in the employ of the
Corporation or any Affiliate and, prior to his Normal Retirement Date:

 

  (1) incurs a Total and Permanent Disability;

 

  (2) does not qualify or ceases to qualify for benefits under any salary
continuance or long-term disability benefits plan designated by the Corporation,
or any applicable Worker’s Compensation legislation; and

 

  (3) retires under the Astro Pension Plan;

 

will be entitled to receive a Retirement Allowance coincident with the
commencement of the payment of his benefit under the Astro Pension Plan. Such
Retirement Allowance shall be equal to the amount calculated in accordance with
Section 3.02 based on his Final Average Earnings on his date of disability and
his Covered Service at his date of retirement.

 

11



--------------------------------------------------------------------------------

6.03 Applicable Provisions. The provisions of Sections 3.03 and 3.04 apply to
Retirement Allowances paid under Article VI, with such wording changes as may be
necessary. However, the provisions of Article V shall apply when a disabled
Covered Executive dies prior to commencement of his Retirement Allowance.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

 

ADMINISTRATION

 

The Corporation is the Administrator of the Plan. The Administrator shall be
responsible for the general administration of the Plan and shall perform all
administrative functions and shall interpret, construe and apply the Plan
provisions in accordance with its terms. The Corporation as Administrator may
establish, adopt or revise rules and regulations as it deems necessary or
advisable for the administration of the Plan. The Corporation may consult with
and rely upon the advice of such counsel, actuaries and other advisors as it
shall see fit.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

 

AMENDMENT OR TERMINATION OF THE PLAN

 

It is the intention of the Corporation in establishing the Plan that it should
operate to the indefinite future. The Corporation does however, reserve the sole
right to terminate the Plan at any time. The Corporation further reserves the
right in its sole discretion to amend the Plan in any respect; provided,
however, that no such amendment that reduces the value of the benefits therefore
accrued by the Covered Executive shall be effective unless the Covered Executive
consents to such amendment in writing.

 

In the event of termination of the Plan, the value of the benefits accrued by
the Covered Executive at the time of termination will be determined assuming the
Astro Pension Plan and all other qualified retirement plans of the Corporation
and it’s Affiliates are terminated at the same time. Any amendment or
termination shall be made pursuant to a resolution of the Board of Directors of
the Corporation and shall be effective as of the date specified in such
resolution.

 

14



--------------------------------------------------------------------------------

ARTICLE IX

 

CLAIMS REVIEW PROCEDURE

 

9.01 Denial of Benefits. If a Retirement Allowance under the Plan is wholly or
partially denied, notice of the decision shall be furnished to the Covered or
Former Covered Executive or Spouse (claimant) as the case may be by the
Administrator within a reasonable period of time after such decision is reached.

 

9.02 Notice. Any claimant who is denied a claim for Benefits shall be furnished
written notice setting forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) specific reference to the pertinent provision of the Plan upon which the
denial is based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim; and

 

  (d) an explanation of the claim review procedure under the Plan.

 

9.03 Appeals Procedure. In order that a claimant may appeal a denial of a claim,
the claimant or the claimant’s duly authorized representative may:

 

  (a) request a review by written application to the Administrator, or its
designate, no later than 60 days after receipt by the claimant of written
notification of denial of a claim;

 

  (b) review pertinent documents; and

 

  (c) submit issues and comments in writing.

 

15



--------------------------------------------------------------------------------

9.04 Review. A decision on review of a denied claim shall be made not later than
60 days after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered within a reasonable period of time, but not later than 120 days after
receipt of a request for review. The decision on review shall be in writing and
shall include the specific reason(s) for the decision and the specific
reference(s) to the pertinent provisions of the Plan on which the decision is
based.

 

16



--------------------------------------------------------------------------------

ARTICLE X

 

GENERAL

 

10.01 No Employment Rights. Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Corporation to continue the
service of a Covered Executive, or obligate a Covered Executive to continue in
the service of the Corporation, and nothing herein shall be construed as fixing
or regulating the compensation paid to Covered Executive.

 

10.02 No Claim Against the Company. Neither a Covered Executive nor any other
person shall acquire by reason of the Plan any right in or title to any assets,
funds or property of the Corporation whatsoever including, without limiting the
generality of the foregoing, any specific funds or assets which the Corporation,
in its sole discretion, may set aside in anticipation of a liability hereunder.
Any trust which is created in connection with this Plan or any agreement shall
provide that the assets of the trust are subject to the claims of the
Corporation’s general creditors. A Covered Executive shall have only a
Contractual right to the amounts, if any, payable hereunder unsecured by any
asset of the Corporation.

 

10.03 Incompetence. If the Administrator determines that any person entitled to
any payment hereunder is incompetent by reason of any physical or mental
disability, and consequently unable to give a valid receipt, the Administrator
may cause any payment due to such person to be made to another person for his
benefit, without responsibility on the part of the Administrator to follow the
application of such funds. Payment made pursuant to this section 10.03 shall
operate as a complete discharge of the responsibility of the Administrator.

 

10.04 Nonassignability. Neither a Covered Executive nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgements,
alimony or separate maintenance owed by a Covered Executive or any other person,
nor be transferable by operation of law in the event of a Covered Executive’s or
any other person’s bankruptcy or insolvency.

 

17



--------------------------------------------------------------------------------

10.05 Continuance of Payments. The payment of a Retirement Allowance to a
Covered Executive or Former Covered Executive, or to his surviving Spouse, is
subject to satisfactory proof of the existence of a Covered Executive or Former
Covered Executive, or his surviving Spouse, as the case may be, as may be
required from time to time by the Administrator.

 

10.06 Notice. Any notice required or permitted to be given to the Administrator
of the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Corporation,
directed to the attention of the Administrator. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark or on the receipt for registration or certification.

 

10.07 Gender and Number. Wherever appropriate herein, the masculine may mean the
feminine and the singular may mean the plural or vice versa.

 

10.08 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Corporation or the merger or consolidation of
the Corporation into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate subject to the provisions of
Article VIII.

 

10.09 Unclaimed Benefits. Each Covered Executive shall keep the Corporation
informed of his current address and the current address of his Spouse. The
Corporation shall not be obligated to search for the whereabouts of any person.
If the location of a Covered Executive is not made known to the Corporation
within three (3) years after the date on which payment of the Covered
Executive’s Retirement Allowance may first be made, payment may be made as
though the Covered Executive had died at the end of the three-year period. If,
within one additional year after such three-year period has elapsed, or, within
three years after the actual death of a Covered Executive, the Corporation is
able to locate any surviving Spouse of the Covered Executive, then the
Corporation shall have no further obligation to pay any benefit hereunder to
such Covered Executive or surviving Spouse or any other person and such benefit
shall be irrevocably forfeited.

 

18



--------------------------------------------------------------------------------

10.10 Withholding; Employment Taxes. To the extent required by the law in effect
at the time payments are made, the Corporation shall withhold from payments made
hereunder any taxes required to be withheld by the Federal or any state or local
government.

 

10.11 Validity. In the event any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

 

10.12 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of California.

 

19